Name: Commission Regulation (EU) NoÃ 620/2010 of 14Ã July 2010 on the issuing of import licences for applications lodged during the first seven days of July 2010 under tariff quotas opened by Regulation (EC) NoÃ 616/2007 for poultry meat
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  agricultural policy;  animal product
 Date Published: nan

 15.7.2010 EN Official Journal of the European Union L 180/19 COMMISSION REGULATION (EU) No 620/2010 of 14 July 2010 on the issuing of import licences for applications lodged during the first seven days of July 2010 under tariff quotas opened by Regulation (EC) No 616/2007 for poultry meat THE EUROPEAN COMMISSION Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 616/2007 of 4 June 2007 opening and providing for the administration of Community tariff quotas for poultry meat originating in Brazil, Thailand and other third countries (3), and in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 616/2007 opened tariff quotas for imports of products in the poultry meat sector. (2) The applications for import licences lodged during the first seven days of July 2010 for the subperiod 1 October to 31 December 2010 relate, for some quotas, to quantities exceeding those available. The extent to which licences may be issued should therefore be determined and an allocation coefficient HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications have been lodged pursuant to Regulation (EC) No 616/2007 for the subperiod 1 October to 31 December 2010 shall be multiplied by the allocation coefficients set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 15 July 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 142, 5.6.2007, p. 3. ANNEX Group No Order No Allocation coefficient for import licence applications lodged for the subperiod from 1.10.2010-31.12.2010 (%) 1 09.4211 0,400612 5 09.4215 0,378838 6 09.4216 7,14204